Title: To George Washington from Colonel David Mason, 13 June 1778
From: Mason, David
To: Washington, George


                    
                        Sir,
                        Virginia Wburg June 13th 1778
                    
                    Your Favr to me of the 16th of April Incloseg me a Commission to Impower me to Hold Genl Courts Martial, Also Your Favr of the 19th  Ultimo but Lately came to hand, owing to an Ill State of Health I have been Labouring under & being absent from this place for a Fortnight and on my return Met with them, The Former I am Endeavouring to Execute by Calling on Officers to Hold a Court Martial for the Tryal of Bates but Assure your Excellcy that I fear it will be out of my Power to Collect a Number Sufficient as we have very few either Continental or State Officers, Colo. Marshal of the State Artillery has Promised me to Send up from Portsmouth, Hampton & York Garrisons all the Officers that can be Spared Next week so as I have hopes of being able to Hold a Court. Your favr of the 19th Ultimo which I am Hond with, gives me just Concern, that your Excellency shoud Seem to be Displeased with me for Applying for Leave to resign, Be Assured Dr Genl that nothing but the Most Pressing Necessity coud ever have Induced me to make Such an Application, that Mrs Masons Unhappy Situation Obliges me to Quit the Army, as she Remains intirely Helpless & Assures me that she woud Rather I woud Murder her than Leave her at so great a Distance & for so Long a time as by going to Head Quarters I must Do, Under these Considerations Permit me to Assure Your Excellency that my Affection to Your Person & Love to my Country is Such that I Hope never to be Wanting in Doing every thing in my Power to Forwd & Promote the Glorious Cause in which we are now Contending, the Governour & Council thinking it Best for me to continue a while in Office & to Collect & send in all the Straglin Troops that may be Collected Here as well as to Try Bates & to Issue Warrts on Continental Accounts until The Congress Can Authorise Some other Person to do it, I Have & think it my Duty to Act until the Last of this Instant at ⟨which I⟩ ⟨illegible⟩d as Your Excellency has been Pleased to Signifie that I may resign on acct of my Family,) I shall Inclose Your Excellency my Commission, And shall write You fully the Circumstances of the Troops that may remain Uncollected, as there are very Considerable Numbers of Draughts & other Deserters now within this State, I am to Acqt Your Excellency that this will be handed to you by Lt Tabb of the Second State regt by whom Send on about fifty Men & to Expedite their March I am Sending them up to the Head of Elk by water, with Instruction’s to March to Lancaster or wherever Innoculation may be Carried on, at or Near Head Quarters, I sh⟨all⟩ be Happy in being Hond with a Line from Your Excellency respecting of Matters in this Quarter & of Rendering Every Service my Small Abilitys will Enable me to do. And am with the Greatest Regard Your Excellencys Mot Obedt Humble Servant
                    
                        David Mason Colo. 15th Regt
                    
                